      CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                         Criminal No. 19-168(1) (MJD/HB)
___________________________________

United States of America,

                               Plaintiff,
                                                  DEFENDANT’S POSITION
vs.                                               WITH RESPECT TO SENTENCING
                                                  AND REQUEST FOR VARIANCE
Roberto Lee,

                        Defendant.
_______________________________________


       This memorandum is submitted on behalf of Defendant Roberto Lee in

connection with his sentencing before the Honorable Michael J. Davis. This sentencing

memorandum will first address the remaining objections to the PSR and the guideline

calculation for the offenses to which Mr. Lee pleaded guilty. Second, the memorandum

will articulate and outline the basis for Mr. Lee’s request for a downward variance from

the advisory sentencing guideline range and why such a sentence is consistent with the

provisions of 18 U.S.C. § 3553(a).

      Unfortunately, Mr. Lee has been in this situation before. As referenced in the

Indictment and the §851 enhancement, Mr. Lee has previously pled guilty to a controlled

substance offense and served a lengthy prison term. No one knows better than he that he

should have never placed himself in the position that he now stands before the Court. At

first blush, one could easily say that there is no reason to have any empathy or mercy,

because he should have known better. On the other hand, as his personal background and

upbringing demonstrates, this was a life that he had known and that had tried to get out

of, but he fell back into it when his attempt at legitimate business activity failed. While he
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 2 of 16




recognizes that is not an excuse, he wants the Court to know those facts, understand his

upbringing, and take the full story of his life into account when determining an

appropriate sentence.

       The Presentence Report calculated a guideline range for imprisonment of 360

months to life, based on a total offense level of 40 and a criminal history category of IV.

Mr. Lee objects to the role enhancement that he was a manager/supervisor of a criminal

activity that involved five or more participants and objects to a 2-level increase based on

the allegation that he involved a minor in the offense. Mr. Lee believes the proper

advisory guideline range should be 292–365 months, based on an offense level of 37.

       Mr. Lee is requesting a sentence less than the advisory guideline range and a

variance based on 18 U.S.C. §3553 (a) factors and his own unique circumstances. There

is no violence in his past or in this case. The guidelines recommend an arbitrary and

unjust increase based on the purity of the methamphetamine, increasing his advisory

sentencing range by more than five years. Mr. Lee maintains that a sentence of no greater

than 180 months imprisonment is sufficient but not greater than necessary to accomplish

the goals of sentencing.

                           SPECIFIC OBJECTIONS TO THE PSR

     Mr. Lee raised numerous objections to the preliminary PSR, and many of those

objections were incorporated into the final draft. Mr. Lee maintains the following

objections to the PSR:

Offense Conduct

¶21 Mr. Lee objects to the characterization and use of the term “Lee DTO,” in this

paragraph and throughout the PSR. Mr. Lee does acknowledge that he was involved in




                                            2
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 3 of 16




the distribution of controlled substances but does not acknowledge that that there was a

“Lee DTO.” There were several individuals loosely aligned in the distribution and sale of

controlled substances. Mr. Lee was primarily involved in the distribution of cocaine.

Mr. Lee also objects to the factual allegation that he was involved in the distribution of

multi-pound quantities of methamphetamine, cocaine, and heroin beginning in July 2017.

Mr. Lee acknowledges there may have been a discussion about heroin, but he was not

involved in any sales of heroin.

¶22 Mr. Lee acknowledges that during this time he did use numerous vehicles with

Minnesota and Arizona license plates because he was in the car business.

¶23 Once again, there were numerous vehicles registered in the name of Mr. Lee, but this

was the result of his business buying and selling cars through a valid license operation in

Arizona.

¶24 Mr. Lee objects to the overbroad characterizations in the first sentence, accusing Mr.

Lee and Raymond Portz “frequenting financial institutions and residences of identified

drug distributers as well as engaging in suspected drug transactions.” The lack of any

specific details makes it impossible to confirm or deny the statements, and so the

sentence should be deleted. Mr. Lee does, however, acknowledge the two phone calls

excerpted in this paragraph.

¶25 Mr. Lee is not aware of this particular transaction and, absent additional specifics,

objects to its inclusion in the PSR.

¶29 To the extent that this paragraph implies that Mr. Lee was involved in this specific

transaction, he objects and asks that it be clarified. With respect to the distribution of




                                            3
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 4 of 16




methamphetamine, this was something that Portz was involved in, and Mr. Lee was not

aware of the details or the specifics.

¶¶30–34 To the extent that these paragraphs imply that Mr. Lee was involved in the

described transactions, he objects and asks that they be clarified.

¶37 Mr. Lee objects to the extent this paragraph attributes him with involving the minor

child. Mr. Lee acknowledges that he enlisted the aid of Mr. Goodwin to facilitate the

transaction, but it was Mr. Goodwin who enlisted his sister, and she decided to bring

along a minor child.

¶42 Mr. Lee has no information regarding the accuracy of the factual allegations in this

paragraph and objects to its inclusion in the PSR.

¶43 With respect to the allegation that there was $544,375 in unexplained cash deposited

in the accounts, Mr. Lee acknowledges that there were significant cash deposits over an

extended period. The majority of that money, however, was generated by the two

businesses he was involved in, namely the mobile-phone business and the car business.

The mobile-phone business catered to low-income people who often conducted their

transactions in cash. The car business bought several cars at auctions with cash and, when

the cars were sold, received cash that was deposited into the accounts.

¶44 Defendant objects to the broad characterization that all of the listed payments were

used to further “drug trafficking activities.” Many of these were for lawful expenses of

daily life.

Participant Summary

¶46 Defendant objects to the characterization that Mr. Lee played an aggravating role.

Defendant maintains that he was an average participant in the distribution of drugs.




                                              4
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 5 of 16




Although the PSR has characterized this as the “Lee DTO,” as previously stated, this

indictment involved several individuals operating independently in the distribution of

different drugs. Mr. Lee also objects to the statement that “through Donald Goodwin,” he

“recruited Salina Goodwin and Crystal Oquist to travel to Chicago with a minor[.]”

Donald Goodwin recruited the two women, and Mr. Lee was not involved in the decision

to bring the minor.

¶55 Mr. Lee reiterates his objection to any claim that he instigated, requested, or

suggested bringing minor children along.

Aggravating Role

   ¶73 Mr. Lee objects to the role enhancement that he was a manager or supervisor of a

criminal activity that involved five or more participants or was otherwise extensive. His

primary involvement in the distribution of controlled substances was cocaine generally

and methamphetamine on limited occasions, but not heroin.

     In determining whether such enhancement should apply, the government bears the

burden of showing by a preponderance of the evidence that defendant qualifies for a role

enhancement. See United States v. Vasquez, 552 F.3d 734, 737 (8th Cir. 2009) (citations

omitted). The guidelines direct the Court to consider numerous factors in determining

whether an aggravating-role adjustment should apply, including:

       the exercise of decision making authority, the nature of participation in the
       commission of the offense, the recruitment of accomplices, the claimed
       right to a larger share of the fruits of the crime, the degree of participation
       in planning or organizing the offense, the nature and scope of the illegal
       activity, and the degree of control and authority exercised over others.

U.S.S.G. § 3B1.1, App. Note 4.




                                             5
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 6 of 16




   Mr. Lee has admitted his involvement in the distribution and sale of controlled

substances. But rather than being the leader of some large “DTO,” Mr. Lee was merely a

distributor and loosely associated with many individuals in the distribution of drugs. As

the PSR makes clear and as the investigation revealed, there were several individuals

acting both in concert and independently. For example, co-defendant Raymond Portz,

Mr. Lee’s son, was involved in his own activities in the distribution of methamphetamine.

While it is true that he did coordinate with Mr. Lee on occasion, Mr. Lee was not in a

supervisory role over Portz. This would also apply to his association with Mr. Goodwin

and other individuals named in the indictment.

    In support of its claim that Mr. Lee was a supervisor/manager, the PSR and the

government rely heavily on the facts and circumstances surrounding a single transaction

involving a large amount of methamphetamine to be picked up in Chicago and delivered

to Minneapolis. It is anticipated that the government will concede that Mr. Lee was not

normally involved in the distribution of methamphetamine. And Mr. Lee does not deny

his involvement in this particular transaction, as reflected in his phone conversations with

co-defendant Donald Goodwin. But this is not an indication that he was acting in a

supervisory role. It was simply another agreement among individuals to take advantage

of an opportunity to obtain drugs.

   Although acknowledging his participation in the methamphetamine transaction and

the transportation of the drugs from Chicago, this is not an indication of some high-up

role in a controlled substance distribution conspiracy. He worked with co-defendant

Goodwin in a joint venture but not as a supervisor or manager. Although several of the




                                             6
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 7 of 16




defendants had longstanding relationships involving the distribution of drugs, they were

more inclined to act independently without supervision.

   The evidence does not support the 3-level supervisory-role adjustment. The evidence

shows that Mr. Lee was an average participant, and he asks the Court to calculate the

advisory guideline range without this increase in offense level.

Involving a Minor in the Offense

   ¶71 Mr. Lee objects to the 2-level increase based on the assertion that he involved an

individual of less than 18 years of age in the offense. U.S.S.G. § 2D1.1(b)(16)(B). If the

Court should agree with Mr. Lee that no aggravating-role adjustment applies, then he

cannot receive this increase. But even setting aside Mr. Lee’s role in the offense, this

enhancement does not apply on the facts of this case.

   As a preliminary matter, the PSR as written misstates the requirements of this

guideline provision, saying it applies because “the offense involved the defendant

knowing that an individual less than 18 years of age was involved in the offense.” This is

not accurate, but the misstatement helps us to understand why the PSR erroneously

concluded that this enhancement applies.

   This guideline enhancement applies to defendants who receive an aggravated role

enhancement where “the defendant, knowing that an individual was (i) less than 18 years

of age . . . involved that individual in the offense[.]” USSG § 2D1.1(b)(16)(B). In other

words, the question isn’t whether the offense involves a minor, it is whether the

defendant was the one who involved the minor in the offense. In this context, “involve” is

an active verb requiring action by the defendant.




                                             7
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 8 of 16




   We can begin with the plain text and the distinctions between the possible various

possible definitions of “involve.” The PSR uses a definition of “involve” that simply

means “to have within or as part of itself: contain, include.” Webster’s Third New

International Dictionary (Def. 6a.). But the guideline uses a different definition, which is

not passive but instead requires action: “to draw in as a participant: engage, employ.” Id.

(Def. 2a.). So, it is not enough to merely point out that a minor was involved. Mr. Lee

himself must have engaged, employed, or drawn in the minor as a participant.

   That this is the proper interpretation of “involve” is reinforced by looking at the

similar guideline provision in § 3B1.4, which provides a 2-level adjustment for “using a

minor to commit a crime.” The Eighth Circuit, like the other circuit courts, has concluded

that “use” of a minor requires “some affirmative act beyond mere joint participation in a

crime with a minor.” United States v. Roberts, 958 F.3d 675, 677–78 (8th Cir. 2020)

(cleaned up and citations omitted). The specific word that Roberts used to show the

required level of action is telling: “The evidence must establish that the defendant acted

affirmatively to involve a minor in the crime.” Id.

   Mr. Lee did not involve a minor child in this offense. Minors became involved

because of the actions of other individuals, most notably co-defendants Donald Goodwin

and Crystal Oquist. As the government told the Court in another proceeding, “[i]t was

[Goodwin] who decided to recruit his family members, it was [Goodwin] who told Lee

that they would be bringing kids in order to make it look good, it was [Goodwin] who

served as the go-between to ensure that his sister and his cousin were doing what they

were supposed to be doing.” (United States v. Donald Goodwin, Crim. No. 19-168(6),

United States’ Position with Respect to Sentencing, ECF 518, at 6.) And when it came




                                             8
     CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 9 of 16




time to sentence Ms. Oquist, the government claimed that her conduct in this offense fit

within the larger pattern of “endangering her children” and “plac[ing] her desire for drugs

above the safety of her children.” (United States v. Oquist, Crim. No. 19-168(8), United

States’ Position with Respect to Sentencing, ECF 522, at 5 (requesting an upward

variance for her “use of a minor”).)

    Mr. Lee may not have interfered with this plan, but he did nothing to encourage it.

When Donald Goodwin told him about his plan, Mr. Lee responded with indifference: “I

don’t care how you all do it.” (PSR ¶ 38.) Mr. Lee did not involve minor children in the

offense, and he should not receive a two-point enhancement.

    The government argues that, even if the Court should agree with the defense that Mr.

Lee hasn’t earned the enhancement through his own conduct, he should nonetheless

receive the enhancement under the theory of relevant conduct. (See United States’

Position with Respect to Sentencing, ECF 534, at 13–15.) But to do so would apply this

enhancement too broadly. The enhancement is a creation of the Fair Sentencing Act, as

part of a specific Congressional directive to the U.S. Sentencing Commission to provide

(according to the section heading) “Increased Emphasis on Defendant’s Role and Certain

Aggravating Factors.” Pub.L. 111-220, § 6 (2010) (emphasis added). The purpose of the

enhancement is to provide extra punishment where “the defendant is an organizer, leader,

manager, or supervisor of drug trafficking activity subject to an aggravating role

enhancement,” and “the offense involved 1 or more . . . super-aggravating factors[.]” See

id. at § 6(3).

    But in listing the “super-aggravating factors” that may be part of “the offense,”

Congress specified that all factors are actions of “the defendant.” See id. at § 6(3)(i–v).




                                            9
    CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 10 of 16




Under the new terminology, some defendants play an aggravating role in their offense,

and some of those defendants play a “super-aggravating” role when they abuse their

power in certain ways. Congress asked for “increased emphasis on defendant’s role,” and

it would not serve to emphasize Mr. Lee’s role by punishing him for the actions of

Donald Goodwin and Ms. Oquist. No Chapter 3 role adjustment could be based on the

relevant conduct of others, and Mr. Lee respectfully asks this Court to reject the

government’s attempt to base this Chapter 2D1.1(b)(16) role enhancement on the actions

of Mr. Lee’s co-defendants.

                                REQUEST FOR VARIANCE

Methamphetamine

     ¶68 To the extent the guideline calculation relies on the purity of the

methamphetamine seized, Mr. Lee acknowledges that the guideline calculations are

correct but believes that any increase in the offense level based on the purity of the

methamphetamine is arbitrary and unjust for the reasons outlined in United States v.

Ferguson. (See Memo. Op. on Sent., 17-CR-204 (JRT/BRT) (ECF Doc. 72)). Mr. Lee

respectfully asks the Court to vary downward on policy grounds to reject the guideline’s

increase in advisory sentencing range based on methamphetamine purity.

   The purity testing in this case raised the base offense level under the U.S. Sentencing

Guidelines from 34, based on the meth mixture weight, to 38, based on the meth (actual)

weight. This will increase Mr. Lee’s advisory sentencing range substantially, an increase

that would be arbitrary and unjust, and he respectfully asks this Court to vary downward

on policy grounds and use the advisory guideline range for a base offense level 34 as the

starting point in choosing an appropriate sentence.




                                            10
    CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 11 of 16




    The meth (actual) guidelines establish sentencing ranges that are generally ten times

more punitive than the meth mixture guidelines. This 10–1 ratio was not based on

empirical evidence, which is supposed to drive the sentencing guideline decisions, but

rather echoed statutory increases in the mandatory minimum sentences. But those statutes

only established the minimums and maximums, saying nothing about what sentences are

appropriate between those limitations. See United States v. Ferguson, Memo. Op. on

Sentencing, 17-CR-204 (JRT/BRT), ECF Doc. 72 [Ferguson Order], at 8 (citing

Kimbrough v. United States, 552 U.S. 85, 102–03 (2007)). Because the Sentencing

Commission was not relying on its particular expertise in establishing these ranges, they

are due less deference from district courts.

    Moreover, methamphetamine purity is no longer a proxy for culpability or for a

defendant’s role in a trafficking hierarchy. The DEA reports that average purity for

methamphetamine has been above 90% since at least 2011. (See Ferguson Order at 9

(citation omitted).) To any reasonable degree, a “methamphetamine mixture” is “actual

methamphetamine.” To punish one with a sentence ten times greater than the other is

irrational and unjustifiable.

    Many decisions in this district have stated policy disagreements with the

methamphetamine (actual) guidelines and have either chosen to use the mixture

guidelines as the proper starting point or else granted significant downward variances to

lessen the effect of the unjustified methamphetamine (actual) guidelines. See Ferguson

Order at 6–8 & n.4 (collecting cases); United States v. Kehler, No. CR 17-196

(DWF/DTS) (D. Minn. Aug. 22, 2018), ECF 107; United States v. Thielen, No. CR 17-

247(2) (PAM/SER) (D. Minn. Dec. 17, 2018); United States v. Heisler, No. CR 18-115




                                               11
    CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 12 of 16




(PJS/LIB) (D. Minn. Jan. 31, 2019); United States v. Norwood, No. CR 18-152

(JNE/SER) (D. Minn. Feb. 22, 2019). It is counsel’s understanding that this Court has

granted such a variance, see United States v. Lockwood, No. CR 18-280(2) (MJD/SER)

(D. Minn. May 21, 2019) (applying the methamphetamine mixture base offense level

despite laboratory report evidence stating that the drugs in question were “pure” or

“actual” methamphetamine).

   Because the guideline increase based on purity results in an arbitrary punishment, Mr.

Lee respectfully asks the Court to grant Mr. Lee an initial downward variance to account

for the arbitrary increase to his base offense level.

Personal Background

     Roberto Lee was born on July 5, 1975, in St. Paul, Minnesota, and he has lived in

the Twin Cities his entire life. He never met his biological father who died shortly after

he was born but was raised by his mother and step-father. His mother now resides in

Hastings, Minnesota, where she is on Social Security disability. By all accounts, she was

a good mom and a hard worker.

       The same cannot be said of his stepfather. With his violent nature and physical

and verbal abuse, he terrified Mr. Lee. Mr. Lee rebelled against his stepfather, and by age

thirteen, he had acted out and ended up in various juvenile detention centers in St. Paul. It

wasn’t until Mr. Lee was about fourteen that he was finally able to defend his mother and

himself with what he learned participating in Golden Gloves Boxing. His mother has

confirmed this traumatic upbringing. Suffice to say, his upbringing was not ideal and has

obviously contributed to the decisions he has made in life. Often, Mr. Lee would stay

away from the home to avoid contact with the turbulent situation. During that time, Mr.




                                              12
    CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 13 of 16




Lee came into contact with drugs and eventually became involved in distribution to

generate income. This continued throughout most of his adolescence and young adult life.

      As the Court is aware, this is not Mr. Lee’s first contact with the law as a result of

drug activity. He has a prior conviction in Hennepin County in 2006 and an additional

conviction in federal court in 2010. As a result of that federal conviction, he was

sentenced to 70 months in prison, which he satisfactorily completed. While incarcerated,

he took advantage of available programming, obtaining his GED and participating in

multiple educational classes including entrepreneurship 101, career preparation, banking

and budgeting, and classes addressing purchasing a home. Mr. Lee took advantage of

these opportunities because on re-entry he wanted and planned to become his own

businessman in something other than the sale and distribution of drugs.

      Upon his release, he immediately began to use those skills and start his own

businesses. Unfortunately, despite several efforts, they were not successful. First, he

started a mobile-phone business, but it was not profitable and had to close. At the same

time, he invested in a tattoo shop with another individual by paying rent for the building.

Unfortunately, that did not work out either. His most successful business effort was a

jointly owned remodeling business, “Inside Out Remodeling.” He worked hard at this

business, and it was doing well and he was able to hire employees. The business did not

start to have financial difficulties until contractors failed to pay him for work that had

already been completed. He went into debt so he could continue to pay his employees for

their work. Ultimately, that business too failed. In short, despite repeated efforts at

starting and managing his own legitimate businesses, he was not successful.




                                            13
    CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 14 of 16




      As a result of his failed business activities, Mr. Lee made the wrong decision to get

back into the drug business, and he now finds himself before the Court. As he said

himself in his statement of responsibility:

            First off, I know that what I did was wrong, unacceptable and illegal. I
       should have known better given my past experience and when I was
       released from prison the last time, I did my best to try to start my own
       business and move forward. Initially, I was successful but then ultimately
       due to non-payment by some of my contractors, I was not able to keep
       them afloat. It was then that I went back to my old ways and got back in
       the drug business. As I said earlier, I should have known better and I
       accept full responsibility for my actions and even though I am anticipating
       a lengthy prison sentence, I intend to use that time to be productive.
       Nonetheless, I am prepared to accept my punishment and move forward in
       my life and hopefully a new beginning after my sentence. I would
       appreciate any consideration the Court can provide to assist me in that
       goal.

      Mr. Lee knows that he is facing a lengthy prison sentence, but nonetheless he has

continued to attempt to move forward with his life even while incarcerated at the

Sherburne County Jail. Rather than just sit around and wait for something to happen, he

has made himself a useful component in the day-to-day operation at the jail. This is

confirmed by Captain Zerwas that during his lengthy period of pretrial detention at the

Sherburne County Jail, Mr. Lee volunteered and was accepted into the Inmate Voluntary

Work Program (See letter dated July 22, 2020 from Captain Zerwas as Exhibit A). He

performed numerous work duties throughout the facility including necessary activities

related to the Covid-19 pandemic. He has shown the ability to take initiative and make

the most of his time while there. Although this letter was sent back in July, his positive

performance is ongoing and has continued to the present.

     As an additional consideration for the Court, Mr. Lee’s lengthy incarceration at the

Sherburne County Jail Facility constitutes hard time and justifies a departure from the




                                              14
    CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 15 of 16




guidelines. As this Court is well aware, situations at the jail are far from ideal. There is no

personal contact with family, there are limited programming opportunities, and the entire

situation has been compounded by the pandemic. Despite these limitations, Mr. Lee has

performed admirably while incarcerated and has made the most of his time and assisted at

the facility. Accordingly, he is requesting that his incarceration during pretrial detention

be considered hard time and that he be given a two-day for one-day jail credit.

     Mr. Lee is a good man who has done a bad thing again. His goodness is confirmed

by the letters of support from friends and family and the badness is confirmed by his

involvement in criminal drug activity. He should have known better, and he recognizes

that. He has broken the law and is prepared to accept responsibility for his actions.

Applying the §3553 factors, defendant maintains that a sentence of 180 months is more

than adequate and reflects the seriousness of the crime, consideration for his own unique

circumstances, promotes public safety, and serves as an adequate deterrent. For all of

these reasons, Mr. Lee is respectfully requesting a variance from the advisory guideline

range pursuant to 18 U.S.C. §3553 and a sentence of 180 months.




Dated: December 8, 2020                        Respectfully submitted,

                                               LAW OFFICES OF
                                               THOMAS H. SHIAH, LTD.

                                               By      S/Thomas H. Shiah______
                                                       Thomas H. Shiah #100365
                                                       331 Second Ave South, Ste 705
                                                       Minneapolis, MN 55401
                                                       (612) 338-0066

                                                       Attorney for Defendant



                                              15
CASE 0:19-cr-00168-MJD-HB Doc. 535 Filed 12/08/20 Page 16 of 16
